Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 17, line 3, there is no clear antecedent basis for “the seed”. In claim 18, line 2, there is no clear antecedent basis for “the plant propagation material”. In claim 19, lines 3 and 4, there is no clear antecedent basis for “the plant propagules”. In claim 20, last line, there is no antecedent basis for “seed”.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-6 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gabrielson et al ‘074 (US 2021/0340074). No distinction is seen between the composition disclosed by Gabrielson et al ‘074 et al, and that recited in claims 1, 2 and 4- 6. Gabrielson et al ‘074 discloses a list of nitrification inhibitors which may include discyandimide, 3,4-dimethylpyrazole phosphate and ammonium thiosulfate, and any combination thereof. (See Paragraph [0023].)  Accordingly one of ordinary skill in the art could at once envisage from Gabrielson et al ‘074 a nitrification inhibitor comprising at least two of 3,4-dimethyl pyrazole phosphate,  dicyandiamide and ammonium thiosulfate.  In any event, it would be obvious from Paragraph [0023] of Gabrielson et al ‘074  to provide a nitrification inhibitor comprising at least two of 3,4-dimethyl pyrazole phosphate,  dicyandiamide and ammonium thiosulfate  as the composition, since one would expect that the mixture of any two of the nitrification inhibitors disclosed in Paragraph [0023] would be suitable.
Claims 1, 2, 4- 6 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Makin et al (US 2015/0052960). No distinction is seen between the composition disclosed by Makin et al, and that recited in claims 1, 2 and 4-6. Makin et al disclose a list of nitrification inhibitors which includes 2-chloro-6-trichloromethyl-pyridine, dicyandiamide and ammonium thiosulfate, and any combination thereof. (See Paragraph [0028].) Regarding claims 4 and 5, Makin et al, also disclose 3, 4-.
Claims 1, 2, 4-6 and 16-19  are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bobeck et al (US 2016/0355445). No distinction is seen between the compositions disclosed by Bobeck et al, and that recited in claims 1, 2 and 4-6. Bobeck et al disclose a list of nitrification inhibitors which includes 2-chloro-6-trichloromethyl-pyridine, dicyandimaide and 3-methylpryrazole, and any combination thereof. (See Paragraph [0046].) Bobeck et al also disclose in Paragraph [0046] that the nitrification inhibitor may be 3,4-dimethylpyrazole phosphate. Accordingly one of ordinary skill in the art could at once envisage from Bobeck et al a nitrification inhibitor comprising any two of 2-chloro-6-trichloromethyl-pyridine, dicyandinmide, 3,4-dimethylpyrazole phosphate and 3-methylpyrazole. It any event, it would be obvious from Paragraph [0046] of Bobeck et al to provide a nitrification inhibitor comprising any two of 2-chloro-6-trichloromethyl-pyridine, dicyandiamide, 3,4-dimethylpyrazole phosphate and 3-methylpyrazole as the composition of Bobeck et al, since one would expect that the mixture of any two of the nitrification inhibitors disclosed in Paragraph [0046] would be suitable.
Claim 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobeck et al or Makin et al or Gabrielson et al ‘074. Bobeck et al, Makin et al and Gabrielson et al ‘074 are relied upon as discussed hereinbefore. Regarding claim 10, it would be obvious to provide the nitrification inhibitors of Bobeck et al, Makin and Gabrielson et al ‘074 in any suitable amounts, which would include synergistic amounts. Regarding claims 11-13, it would be within the level of skill of one of ordinary skill in the art to determine suitable ratios of the nitrification inhibitors of Bobeck et al, Makin et al and Gabrieslon et al ‘074. Regarding claims 14 and 15, it would be obvious to include a fertilizer or other auxiliary with the nitrification inhibitor of Bobeck et al,  Makin et al or Gabrielson et al ‘074, since the compositions of Bobeck et al,  Makin et al and  Gabrielson et al ‘074 are used to promote plant growth. Regarding claim 20, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the nitrification inhibitor to employ in combination with seed.
Claims 1-6, 8-10 and 16-19 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nave et al ‘231 (US 2015/0148231). No distinction is seen between the composition disclosed by Nave et al ‘231, and that recited in claims 1-6, 8 and 9. Nave et al ‘231 discloses a list of nitrification inhibitors which may include  2-(3,4-dimethyl-pyrazol-1-yl)-succinic acid , 3-methylpyrazole and dicyandiamide). (See Paragraphs [0086] and [0087].) Accordingly Nave et al ‘231 anticipates the composition recited in claims 1-6, 8 and 9. In any event, it would be obvious to provide a composition comprising at least two of  2-(3,4-dimethyl-pyrazol-1-yl)-succinic acid , 3-methylpyrazole and dicyandiamide as the composition of Nave et al ‘213, since Nave et al suggests such combination in Paragraphs .
Claims 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nave et al ‘231. Nave et al ‘231 is relied upon as discussed hereinbefore. Regarding claims 11-13, it would be within the level of skill of one of ordinary skill in the art to determine suitable ratios of the nitrification inhibitors of Nave et al ‘231. Regarding claims 14 and 15, it would be obvious to include a fertilizer or other auxiliary with the nitrification inhibitor of Nave et al ‘231, since Nave et al ‘231 suggest in Paragraphs [0128] and [0129] that the composition is useful in fertilizers. Regarding claim 20, it would be within the level of skill of one of ordinary skill in the art to determine a suitable or optimum amount of the nitrification inhibitor to employ in combination with seed in the composition of Nave et al ‘231.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nave et al ‘231 as applied to claim 1 above, and further in view of Dietrich et al (US 2016/0046534). It would be further obvious from Dietrich et al to include a compound as recited in claim 7 as a nitrification inhibitor in the composition of Nave et al ‘231. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses 3,4-dimethylpyrazole-phosphate as a preferred nitrification inhibitor in Paragraph [0087], and Dietrich et al establish the equivalence between DMPP and other acid addition salts of DMP in Paragraph [0056].
Claims 1, 2, 6, 10 and 14-18 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith (US 2011/0079062). No distinction is seen between the composition disclosed by Smith, and that recited in claims 1, 2 and 6. Smith discloses a composition comprising a superphosphate and a nitrification inhibitor .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith. Smith is relied upon as discussed hereinbefore. It would be within the level of skill of one of ordinary skill in the art to determine a suitable weight ratio between the DCD and ATS in the composition of Smith. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as applied to claims 1 and 17 above, and further in view of Nave et al ‘231. It would be further obvious from Nave et al ‘231 to provide the composition of Smith in conjunction with a seed. One of ordinary skill in the art would be motivated to do so, since Nave et al ‘231 discloses an analogous composition and suggests in Paragraphs [0146] and [0147] that seed can be treated with the composition.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/629651 . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of SN 16/629,651.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/629698 . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of SN 16/629,698.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/630047. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the claims of SN 16/630047.

Gabrielson et al ‘379 is made of record for disclosing various nitrification inhibitors in Paragraph [0005]. 
Rittinger et al   is made of record for disclosing (2-(N-3-methylpyrazol) succinic acid) as a nitrification inhibitor in Examples 1 and 2.
Peters et al is made of record for disclosing (2-(N-3,4-methylpyrazole) succinic acid as a nitrification inhibitor in the Abstract and Paragraph [0001].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736